Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2004

USA v. Davis
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3473




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Davis" (2004). 2004 Decisions. Paper 446.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/446


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        No: 03-3473

                            UNITED STATES OF AMERICA

                                                  v.

                                   LASHAWN DAVIS,

                                                       Appellant

                       Appeal from the United States District Court
                        for the Western District of Pennsylvania
                               (Crim. No. 01-cr-00111-2)
                         District Court: Hon. Robert J. Cindrich

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 13, 2004

                    Before: Nygaard, McKee, Chertoff, Circuit Judges.

                                   (Filed: July 30, 2004)

                                           OPINION


McKEE, Circuit Judge.

       LaShawn Davis appeals from the judgment of conviction and sentence imposed by

the district court, arguing that the court abused its discretion by denying his motion to

withdraw his guilty plea. Because we find that the court did not abuse its discretion, we

will affirm the conviction and sentence.

                                              I
       Since we write only for the parties, it is not necessary to recite the facts of this case

except insofar as may be helpful to our brief discussion.

       On June 19, 2001, Davis and his co-defendant were indited for: (1) conspiracy to

distribute and possess with intent to distribute less than 100 grams of heroin in violation

of 21 U.S.C § 846 (Count I); (2) possession with intent to distribute less than 100 grams

of heroin in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) (Count II); and (3)

distribution and possession with intent to distribute less than 100 grams of heroin in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) and 18 U.S.C. § 2 (Counts V and VI).

Appx. 23, 34-40.1 Davis initially pled not guilty.

       On August 19, 2002, the day the trial was set to begin, Davis pled guilty to Count I

of the indictment and stipulated that the amount of heroin involved in the conspiracy was

more than 100, but less 400, grams. Suppl. Appx. 18, 27-30.2 After a thorough plea

colloquy, the district court accepted Davis’ plea and set the matter for sentencing on

November 8, 2002. Suppl. Appx. 17-42.

       Shortly thereafter, Davis sent a letter to the court seeking to withdraw his plea.

The letter states, in relevant part:


   1
     Davis’ co-defendant was also charged with: (1) possession of a firearm in furtherance
of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(A)(i) (Count III); (2) being
a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (Count IV); and
(3) an additional count of possession with intent to distribute less than 100 grams of
heroin in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) (Count VII). Appx. 34-40.
   2
    Several days earlier, Davis’ co-defendant had pled guilty to Counts I and IV and had
agreed to testify against Davis. Appx. 3

                                               2
               [W]hen I was in your court room I had in min[d] that I was pleading out to
               60 but less tha[n] 80 or 80 but less tha[n] 100 grams of heroin. Because
               that was my understanding [of] my [i]ndictment. After you read[]
               everything and I found out what was going on I tr[ied] to [say] something
               but I didn’t want to cause a problem in you[r] court room or make you mad.

Appx. 19. On November 4, 2002, Davis, through new counsel, filed formal a motion to

withdraw his guilty plea. The district court denied the motion, and on August 6, 2003,

Davis was sentenced to 63 months in prison. Davis filed a timely appeal.

                                               II

       Although there is no absolute right to withdraw a guilty plea, “we have stated that

motions to withdraw guilty pleas made before sentencing should be liberally construed in

favor of the accused and should be granted freely.” Gov’t Virgin Islands v. Berry, 631
F.2d 214, 219 (3d Cir. 1980). However, the defendant bears the burden of presenting “a

fair and just reason for requesting the withdrawal.” Fed. R. Crim. P. 32(d) (now located

at Fed. R. Crim. P. 11(d)). In determining whether it would be fair and just to grant a

defendant’s motion to withdraw, the court must consider the following factors: “(1)

whether the defendant asserts his innocence; (2) the strength of the defendant’s reasons

for withdrawing the plea; and (3) whether the government would be prejudiced by the

withdrawal.” United States v. Jones, 336 F.3d 245, 252 (3d Cir. 2003). We will only

disturb the district court’s ruling if it constitutes an abuse of discretion. Id. In this case,

there is no indication that the district court abused its discretion by denying Davis’ motion

to withdraw.



                                                3
       First, Davis did not assert his innocence in his initial letter to the court. Appx. 19.

Rather, he expressed regret about not challenging the amount of heroin stipulated to in the

plea agreement. Id. In his motion to withdraw, Davis does deny that he conspired to

distribute between 100 and 400 grams of heroin, and that he has ever been known by the

nickname “Boo” (the street name of the individual from whom two controlled buys of

heroin were made). Appx. 5.3 However, as we noted in United States v. Brown, 250 F.3d
811, 818 (3d Cir. 2001), “[b]ald assertions of innocence . . . are insufficient to permit a

defendant to withdraw [his/her] guilty plea.” (citation omitted). Rather, the defendant

must cite specific facts in the record that support a claimed defense. Id. Davis, who was

arrested with heroin in his pockets (appx. 5), fails to satisfy this standard.

       Next, we consider the strength of Davis’ reasons for withdrawing his plea. Aside

from his bald assertion, Davis claims that he pled guilty because his counsel advised him

that he did not have a good defense since his co-defendant had agreed to testify against

him, and that he had a “change of heart within days . . . of his guilty plea.” Appx. 44.

However, “a change of mind” or “the fear of punishment” are not sufficiently compelling

reasons to allow a defendant to withdraw a guilty plea. Brown, 250 F.3d at 815 (citation

and internal quotation marks omitted). Davis also claimed that he “was under certain

misconceptions regarding the applicable sentencing ranges at his plea hearing.” Appx.



   3
    The government was prepared to play tapes of recorded telephone conversations
from the Allegheny County Jail in which a woman speaking to Davis refers to him as
“Boo”. App. 5 n. 1.

                                               4
44. However, at the hearing, both the judge and Davis’ counsel explained that he was

pleading guilty to a conspiracy involving more than 100 but less than 400 grams of

heroin, and that this would affect the length of his sentence under the sentencing

guidelines. Suppl. Appx. 28-30. When asked if he understood the plea agreement, Davis

responded “Yes.” Suppl. Appx. 30. Thus, it is clear that Davis understood the nature of

the agreement, including the amount of heroin involved in the plea.

       Finally, “[t]he [g]overnment is not required to show prejudice when a defendant

has shown no sufficient grounds for permitting withdrawal of a plea.” United States v.

Martinez, 785 F.2d 111, 115 (3d Cir. 1986) (citation and internal quotation marks

omitted). Nonetheless, it clear that the government would suffer some degree of

prejudice because Davis entered his plea on the day the trial was set to begin, “when

jurors, witnesses and court personnel had been assembled for the trial . . . .” United States

v. Crowley, 529 F.2d 1066, 1072 (3d Cir. 1976).

                                             III

       Based on the foregoing analysis, we will affirm the judgment of conviction and

sentence imposed by the district court.




                                             5